DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species (i) in the reply filed on 17 November 2022 is acknowledged.
Claims 1-11, 17-23 and 57-61 are examined herein. Claims 12-16, 24 and 42 are withdrawn.

Claim Objections
Claims 58-60 are objected to because of the following informalities:  
Claim 58: “Cu, and Ce carbonates” is a typo of –Cu and Ce carbonates— (the comma is not needed); 
Claims 58-60: “matrix comprises of a mixture” appears to be a typo of –matrix comprises a mixture—(delete “of”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitations "the first reactor” and “the second reactor" in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayes (WO 80/02151).
Regarding claim 1, Mayes discloses a process for the catalytic cracking of a carbon-containing feedstock, the process comprising:
contacting, in a reactor system, the carbon-containing feedstock with a heterogenous catalyst composition, said contacting occurring in the presence of an oxidant, to generate a product chemical compound; and
collecting the product chemical compound (see Abstract; p. 1, lines 1-2; p. 10, lines 9-15; p. 18, lines 15-17; p. 20, lines 5-11).
The heterogeneous catalyst composition comprises a metal catalyst dispersed in a molten salt matrix comprising a eutectic mixture of alkali metal or alkaline earth metal carbonates or hydroxides (see p. 11, lines 18-27; p. 19, lines 8-15; p. 13, lines 1-4).
Regarding claim 6, Mayes discloses wherein the process is carried out at a pressure of about 0.5 to 10 atm (see p. 17, lines 6-12), within the claimed range.
Regarding claim 7, while the process of Mayes appears to be continuous, the office notes that it nevertheless must be one of a continuous process, a semi-continuous process, or a batch process.
Regarding claims 8 and 9, Mayes disclose wherein the product chemical compound comprises ethylene (see p. 16, line 25 – p. 17, line 2).
Regarding claim 10, Mayes discloses wherein the carbon-containing feedstock comprises a polymer (see p. 13, line 16; claim 37).
Regarding claims 17 and 18, Mayes discloses wherein the oxidant is a purified O2 stream (see p. 18, lines 15-17).
Regarding claims 19 and 20, Mayes discloses wherein the reactor system comprises a single reactor and the heterogeneous catalyst is contacted with the carbon-containing feedstock (see Fig. 1).
Regarding claim 21, Mayes discloses wherein the reactor system comprises a first reactor and a second reactor in series. The heterogeneous catalyst is understood to be the same in the second reactor, given that no mention of an additional catalyst is disclosed (see Figs. 2-4). 
Claims 1, 2, 7-9, 17-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ampaya et al (GB 2 106 932).
Regarding claim 1, Ampaya discloses a process for the catalytic cracking of a carbon-containing feedstock (hydrocarbon material), the process comprising:
contacting, in a reactor system, the carbon-containing feedstock with a heterogenous catalyst composition, said contacting occurring in the presence of an oxidant, to generate a product chemical compound; and
collecting the product chemical compound (see Abstract; p. 2, lines 6-8; p. 3, lines 13-15, 27-30 and 114-117; p. 4, lines 74-75 and 111-116).
The heterogeneous catalyst composition comprises a metal catalyst dispersed in a molten salt matrix comprising a eutectic mixture of alkali metal or alkaline earth metal carbonates or hydroxides (see p. 3, lines 114-117; p. 4, lines 74-76).
Regarding claim 2, Ampaya discloses wherein the metal catalyst comprises a metal compound selected from a transition metal compound (see p. 3, lines 115-117).
Regarding claim 7, Ampaya discloses a continuous process (see claim 1).
Regarding claims 8 and 9, Ampaya discloses wherein the product chemical compound comprises ethylene, propylene, and butene (see p. 3, lines 13-15; Table II).
Regarding claims 17 and 18, Ampaya discloses wherein the oxidant is oxygen and is introduced to the reactor as a purified O2 stream (see p. 2, lines 6-8; p. 3, lines 66-67).
Regarding clams 19 and 20, Ampaya discloses wherein the reactor system comprises a single reactor and the heterogeneous catalyst is contacted with the carbon-containing feedstock (see drawing, reactor 10).
Regarding claim 23, Ampaya discloses wherein the heterogeneous catalyst is prepared inside the reactor system, by loading the reactor system volume with a catalyst precursor mixture and heating it internally at the process temperature, and wherein the catalyst precursor mixture comprises a salt matrix comprising a eutectic mixture of a mixture of alkali metal carbonates and a metal catalyst precursor comprising at least one metal compound selected from transition metal compounds (see p. 2, lines 3-19; p. 3, lines 114-117; p. 4, lines 74-76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayes, as applied to the claims above.
Regarding claim 3, Mayes does not disclose whether the process is autothermal. However, determining the conditions with which to carry out the process amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of new or unexpected results, the claimed autothermal conditions are not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 4 and 5, Mayes discloses wherein the contacting is conducted at a temperature of about 600 to 850°C (see p. 17, lines 6-10), overlapping the claimed ranges.
Regarding claim 11, Mayes discloses a polymer feed, as discussed above. Mayes is silent with respect to the specific polymer subjected to the process. However, selection of a suitable material to subject to the process of Mayes would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Insofar as the polymers claimed by Applicant are common polymer species in the art, adapting the process of Mayes to the polymer species claimed is considered prima facie obvious absent new or unexpected results.
Claims 3-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ampaya, as applied to the claims above.
Regarding claim 3, Ampaya does not disclose whether the process is autothermal. However, determining the conditions with which to carry out the process amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of new or unexpected results, the claimed autothermal conditions are not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 4 and 5, Ampaya discloses a contacting temperature of 400 to 1100°C (see p. 3, lines 99-103), overlapping the claimed ranges.
Regarding claim 6, Ampaya discloses that the process can be carried out at any practical pressure (see p. 3, lines 96-98). In this regard, determining the optimum pressure for carrying out the process would require nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality of unexpected results, the claimed pressure is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 22, Ampaya discloses wherein the heterogeneous catalyst is prepared by a process comprising combining a mixture of alkali metal carbonates to form a eutectic salt mixture; adding a metal catalyst precursor; and heating the mixture to a temperature above 700°C to form a metal catalyst dispersed in a molten salt. The metal catalyst precursor comprises a metal compound selected from a transition metal compound. The temperature overlaps the claimed range (see p. 2, lines 3-19; p. 3, lines 86-90 and 114-117; p. 4, lines 74-76).
The preparation process is in a zone (heat generation zone) upstream of the reaction zone (see p. 3, lines 86-117). An alternate interpretation is that the heat generation zone is “outside of the reactor system” as claimed and, thus, Ampaya is considered to teach and/or render obvious the claimed embodiment. 

Allowable Subject Matter
Claims 57-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed specifics of the metal catalyst, in particular wherein all of claims 57-61 require the metal catalyst comprise Ce carbonate and/or Ce and Cu, are considered to distinguish over the prior art, in combination with the remaining features of the claimed process and catalyst used therein. Both Mayes and Ampaya, considered to be the closest prior art, disclose a metal catalyst in combination with a eutectic molten salt mixture for conversion of carbonaceous materials. Ampaya discloses transition metal catalysts. Ampaya does not disclose or suggest cerium as the metal catalyst, alone or in combination with copper, as represented in the aforementioned claims. Nor does there appear to be a suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the claimed embodiments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772